t c memo united_states tax_court o s c associates inc d b a olympic screen crafts petitioner v commissioner of internal revenue respondent docket no filed date daniel l casas diana t gendotti and sheila m riley for petitioner paul j krug and virginia j coffre for respondent memorandum findings_of_fact and opinion foley judge by notice_of_deficiency dated date respondent determined the following deficiencies and accuracy-related_penalties year deficiency dollar_figure big_number big_number penalty sec_6662 dollar_figure big_number big_number unless otherwise indicated all section references are to the internal_revenue_code in effect for the years in issue and all rule references are to the tax_court rules_of_practice and procedure the issues we must decide are as follows whether petitioner pursuant to sec_162 is entitled to deduct certain compensation payments to shareholders in amounts in excess of the amounts determined by respondent we hold that petitioner is not so entitled whether petitioner pursuant to sec_6662 is liable for accuracy-related_penalties for negligence we hold that petitioner is liable findings_of_fact some of the facts have been stipulated and are so found o s c associates inc d b a olympic screen crafts was incorporated under california law in during the years in issue petitioner's principal_place_of_business was in fremont california allen blazick is petitioner's chief_executive_officer janette blazick allen blazick's wife is petitioner's secretary and treasurer and steven richter mrs blazick's brother is petitioner's vice president together the three constituted petitioner's board_of directors mr blazick is a resident of fremont california he attended armstrong college where he received a bachelor's degree in business management and a master's degree in business administration in january of while attending college he purchased a silk-screen printing business from through he and his wife janette conducted the business from their residence he had no previous experience in the printing business but learned quickly in mr blazick incorporated the business under the name o s c associates inc during the years in issue mr blazick owned percent of petitioner's stock and mr richter owned percent mr blazick expanded the business to include numerous printing processes and other services during the years in issue petitioner employed between and employees including numerous managerial and supervisory personnel leo rosi was petitioner's accountant messrs rosi and blazick were classmates at armstrong college and in the late 1970's mr blazick became mr rosi's client in or mr rosi advised messrs blazick and richter that petitioner should pay dividends their response to mr rosi's advice discouraged mr rosi from raising the issue in subsequent years petitioner has never declared or paid dividends in mr rosi drafted an incentive compensation plan the plan applicable only to messrs blazick and richter which was approved by the board_of directors on date the plan provided for the payment after the close of the fiscal_year of compensation in cash and or promissory notes pursuant to the terms of the plan the first step is to calculate the adjusted industry gross margin the adjusted industry gross margin or hypothetical gross_profit is the gross_profit petitioner would have made on its sales if its gross_profit margin had equaled the printing industry's average gross_profit margin ie petitioner's sales x industry average gross_profit_percentage hypothetical gross_profit this hypothetical gross_profit is then compared to petitioner's actual gross_profit for the year the amount by which petitioner's actual gross_profit exceeds the hypothetical gross_profit constitutes the incentive compensation pool the plan allocates the incentive compensation pool to messrs blazick and richter according to stock ownership ie percent to mr blazick and percent to mr richter under the plan each allocation is reduced if certain contingencies occur mr blazick's allocation is reduced by inventory shortages in excess of dollar_figure and by bad_debts mr richter's allocation is reduced by inventory spoilage in excess of dollar_figure and production rerun costs in excess of dollar_figure petitioner operated on a fiscal_year ending on october petitioner's financial statements for the years in issue delineated the following figures fye sales revenue cost_of_goods_sold gross_profit net_income dollar_figure big_number dollar_figure dollar_figure yearend net_worth dollar_figure fye sales revenue cost_of_goods_sold gross_profit net_income dollar_figure big_number dollar_figure dollar_figure yearend net_worth dollar_figure fye sales revenue cost_of_goods_sold gross_profit net_income dollar_figure big_number dollar_figure dollar_figure yearend net_worth dollar_figure mr rosi calculated the compensation due under the plan in calculating the compensation he referred to information published annually in a survey of small businesses the survey for the calculation he used percent as the industry average gross_profit margin for that year the survey reported a 93-percent industry average for the calculation he again used the industry average ie percent rather than the industry average in the and calculations he used figures from a sample of printing companies categorized according to the amount of their sales in however he used figures from a sample of printing companies categorized according to the value of their assets in addition he used a chart applicable to companies with assets under dollar_figure million when petitioner had assets in excess of that amount also in petitioner incurred bad_debts of dollar_figure before adjusting mr blazick's allocation however mr rosi reduced the bad_debts figure to dollar_figure during the years in issue petitioner paid in the form of cash and promissory notes the following amounts to messrs blazick and richter allen blazick salary dollar_figure incentive dollar_figure dollar_figure total dollar_figure dollar_figure dollar_figure big_number big_number dollar_figure steven richter salary dollar_figure incentive dollar_figure total dollar_figure dollar_figure dollar_figure dollar_figure dollar_figure big_number big_number for each year in issue petitioner filed a form_1120 u s_corporation income_tax return and claimed a deduction for the compensation paid to messrs blazick and richter respondent in the notice_of_deficiency disallowed dollar_figure of petitioner's deduction dollar_figure of petitioner's deduction and dollar_figure of petitioner's deduction the petition in this case was filed on date i deductibility of plan payments opinion sec_162 provides that a taxpayer may deduct all ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business such expenses may include a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 sec_1_162-7 income_tax regs for such an expense to be deductible two elements must be present the amount must be reasonable and the expense must relate to compensation_for services actually rendered 716_f2d_1241 9th cir revg tcmemo_1980_282 where there is evidence that an otherwise reasonable_compensation payment contains a disguised_dividend we may expand our inquiry into the existence or nonexistence of compensatory intent id pincite see also ruf v commissioner tcmemo_1993_81 affd without published opinion 57_f3d_1078 9th cir numerous factors in the present case lead us to conclude that the plan allocations were not intended as compensation_for services rendered first in and petitioner paid messrs blazick and richter salaries and bonuses totaling approximately percent percent and percent respectively of petitioner's net_income ie calculated by adding back compensation such high percentages are consistent with the existence of disguised dividends see 399_f2d_603 9th cir affg tcmemo_1967_7 second petitioner has never declared or paid a dividend while the u s court_of_appeals for the ninth circuit has indicated that this fact is not dispositive elliotts inc v commissioner supra pincite it is a relevant consideration 819_f2d_1315 5th cir affg tcmemo_1985_267 503_f2d_359 9th cir affg tcmemo_1971_200 mr rosi testified that in or he advised petitioner to pay dividends and that messrs blazick and richter's response discouraged him from offering such advice during the years in issue mr blazick however when asked why petitioner did not pay dividends testified that dividends were not paid because mr rosi prepared a procedure for us to follow and we did third mr rosi's implementation of the plan had the effect of arbitrarily increasing allocations above the amounts the plan authorized this occurred in and when mr rosi utilized industry average gross_profit margins lower than those published in the survey and in when mr rosi reduced the bad_debts adjustment to mr blazick's allocation mr rosi offered no explanation for these apparent manipulations finally the most persuasive evidence of petitioner's lack of compensatory intent is the plan itself consistent with the existence of disguised dividends the plan applied only to petitioner's shareholders messrs blazick and richter and payments were expressly calculated with reference to their proportion of stock ownership see elliotts inc v commissioner supra pincite7 nn moreover the plan does not use the value of services rendered as the basis for calculating the amount of compensation but merely distributes excess profits to messrs blazick and richter generally incentive compensation plans are designed to increase the compensation to employees by some fraction of the benefit the corporation derives from the employees' efforts see elliotts inc v commissioner supra pincite stating that incentive payment plans are designed to encourage and compensate that extra effort and dedication which can be so valuable to a corporation cf 671_f2d_167 6th cir revg 72_tc_793 concerning incentive compensation equal to percent of net profits pmt inc v commissioner tcmemo_1996_303 concerning incentive compensation equal to percent of the increase in sales over the previous year's sales as the benefit to the corporation increases the compensation to the employee increases dividends on the other hand are merely distributions of excess earnings to shareholders in proportion to their stock holdings petitioner's plan provides that every dollar of gross_profits in excess of the hypothetical gross_profit goes directly to messrs blazick and richter while petitioner receives nothing the allocations are measured by the amount of petitioner's excess gross_profits and not by the value of messrs blazick's and richter's contributions to petitioner we also note that the adjustments ie relating to bad_debts inventory spoilage production rerun costs and inventory shortages made to the allocations merely reduce the distributions to messrs blazick and richter without direct relation to the value of their services accordingly we conclude that the plan allocations were not made with compensatory intent and thus did not constitute compensation_for services as a result we sustain respondent's determination for each year ii negligence_penalty sec_6662 imposes an accuracy-related_penalty in an amount equal to percent of the portion of any underpayment to which the section applies the section applies to among other items the portion of an underpayment attributable to negligence or disregard of rules or regulations sec_6662 negligence has been defined as the lack of due care or failure to do what a reasonable and ordinarily prudent person would do under the circumstances 85_tc_934 it includes the failure to make a reasonable attempt to comply with the internal_revenue_code sec_6662 in determining whether a corporation is liable for the negligence_penalty the acts of officers on behalf of the corporation are imputed to the corporation 96_tc_858 affd 959_f2d_16 2d cir 21_tc_191 affd 216_f2d_693 1st cir ibabao med corp v commissioner tcmemo_1988_ we conclude that petitioner failed to exercise ordinary care the record establishes that the plan was both designed and manipulated to direct the flow of corporate earnings to messrs blazick and richter and to disguise such payments as compensation we have considered all other arguments made by the parties and found them to be either irrelevant or without merit to reflect the foregoing decision will be entered for respondent
